DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
	On Page 16 line 12, “mandibular component 40” should read --mandibular component 30--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al. (US 2014/0290668 A1).
	Regarding claim 1, Thornton discloses a continuous positive airway pressure (CPAP) device and/or system comprising (breathing device 2 may be used for CPAP ventilation, Paragraph 0077): a mandibular component (mouth mask 8, Figure 2C); a nasal component (nasal pillows 20, Figure 2C); a main body connected to and in fluid communication with the mandibular component and the nasal component (nasal mask 6 in fluid communication with mouth mask 8 via connectors 10, and nasal pillows 20, Figure 2C); and a hose coupler configured to receive a hose providing pressurized air from an air source (top portion of nasal mask 6 configured to receive a tube 4 providing air supply from a gas delivery source, Figure 1 and Paragraph 0076), wherein the main body is configured to deliver the pressurized air from the air hose to one or both of the mandibular component and the nasal component (tube 4 supplies gas to an interior space of nasal mask 6, the interior space may be connected to the interior space of mouth mask 8 via connector 10, therefore delivering gas to a user’s nose and/or mouth, Paragraph 0076), wherein the mandibular component is configured to deliver pressurized air to an oral passageway of a subject (mouth mask 8 configured to delivery gas to a user’s oral cavity, Paragraph 0079), wherein the nasal component is configured to deliver pressurized air to a nasal passageway of a subject (nose mask 6 is configured to delivery gas to a user’s nose, Paragraph 0078).
	Regarding claim 2, Thornton further discloses wherein the mandibular component (mouth mask 8, Figure 2C) comprises an impression of a subject's teeth (mouth mask 8 comprises arched frame 50 comprising deformable material to form a mold of the user’s teeth, Paragraph 0107). 
	Regarding claim 3, Thornton further discloses wherein the mandibular component (mouth mask 8, Figure 2C) comprises an upper portion (upper arch 16, Figure 2C) and lower portion (lower arch 18, Figure 2C) configured to conform to the upper and lower teeth, respectively, of a subject (forming a dental mold, Paragraph 0106). 
	Regarding claim 4, Thornton further discloses wherein the device and/or system is configured to be retained on a subject's face by oral retention on the mandibular component (mouth mask 8 is anchored relative to the user’s dentition, Paragraph 0080). 
	Regarding claim 5, Thornton further discloses wherein the mandibular component (mouth mask 8, Figure 2C) comprises an oral air passage configured to deliver pressurized air to an oral passageway of a subject (air is delivered to oral cavity via connector 10 when connected to mouth mask 8, Paragraph 0081).  
	Regarding claim 7, Thornton further discloses wherein the nasal component comprises one or more cannulae (two respective nasal pillows 20, Figure 2A) configured to position the nasal component on a subject's nose, and configured to deliver pressurized air from the main body to the subject's nose (nasal pillows 20 seal against the user’s nostrils, nose mask 6 configured to deliver gas to a user’s nose, Paragraph 0078). 
	Regarding claim 8, Thornton further discloses wherein the nasal component further comprises two nasal air passages configured to align with a subject's nostrils (nasal pillows 20 may extend into user’s nostrils, configured to delivery gas to a user’s nose, Paragraph 0078).
	Regarding claim 9, Thornton further discloses wherein the mandibular component is configured to be positioned in a subject's mouth to create a substantially air-tight seal for the oral passageway (mouth mask 8 provides a substantially air-tight seal around user’s mouth, Paragraph 0126), wherein the nasal component is configured to be positioned on a subject's nose to create a substantially air-tight seal for the nasal passageway (nasal pillows 20 seal against user’s nostrils, Paragraph 0078).
	Regarding claim 10, Thornton further discloses wherein the device and/or system is configured to provide dual delivery of pressurized air to both the nose and mouth (Connector 10 allows gas delivered to nose mask 6 to pass through mouth mask 8, allowing gas to be delivered to the user’s nose and mouth without separate connections, Paragraph 0081).
	Regarding claim 11, Thornton further discloses wherein the device and/or system is devoid of retaining straps and a mask (breathing device 2 is secured to a user’s face without straps or other potentially cumbersome implements, Paragraph 0074).
	Regarding claim 13, Thornton further discloses further comprising an air pump and hose together configured to deliver lightly pressurized air to the device and/or system (breathing device is connected to a gas delivery device, such as a CPAP, auto-CPAP, or bilevel ventilation system via a tube 4, Paragraph 0077 and Figure 1). 
	Regarding claim 14, Thornton further discloses wherein the device and/or system is configured to attach to an existing air pump and hose (breathing device is connected to a gas delivery device, such as a CPAP, auto-CPAP, or bilevel ventilation system via a tube 4, Paragraph 0077 and Figure 1, tube 4 is removable from top portion of nasal mask 6, see Figure 2A in which tube 4 is removed).
	Regarding claim 15, Thornton further discloses wherein the mandibular component are removable and/or replaceable (see Figure 5A in which mouth mask 8 is removed from flanges 22).
	Regarding claim 17, Thornton further discloses wherein the device and/or system is configured to deliver pressurized air to a subject's airway to keep the subject's upper airway open (upper and lower arches of mouth mask 8 are able to be adjusted, which may help to open the user’s airways and improve breathing, Paragraph 0087) to thereby reduce and/or prevent sleep apnea (keeping user’s airways open may improve breathing, Paragraph 0134).
	Regarding claim 18, Thornton further discloses wherein the device and/or system is configured to be used with an adult subject and/or an adolescent subject (breathing device is configured to be adjusted to fit a variety of facial shapes and sizes, therefore can be used by both adults and/or adolescents, Paragraph 0074).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 19-31, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0290668 A1) in view of Thornton (US 6,464,924 B1).
	Regarding claim 6, Thornton discloses the CPAP device and/or system of claim 1, and although mentions the nasal pillows 20 may seal around the user’s nose, Thornton does not explicitly state wherein the nasal component comprises an impression of a subject's nose.  
	However, Thornton (‘924) teaches a respiratory mask configured comprising both a nasal component (impression mask 24 comprising concave portion 34 to receive user’s nose, Figure 1) and a mandibular component (oral appliance comprising at least upper arch 12, Figure 1) in which the nasal component comprises an impression of a subject’s nose (deformable material 32 covers and takes an impression of at least a portion of the user’s nose and surroundings to produce a custom nose mask appropriate for delivering air to the user’s nose from the CPAP system, Col. 4 lines 60-66). 
	Therefore, it would have been obvious at the time of invention to replace the nasal pillows of Thornton’s (‘668) device with an impression of a subject’s nose, as taught by Thornton (‘924), as providing a custom, patient specific nasal component would provide optimal fit the user’s facial structure and features, reduce venting, increase comfort and provide overall better performance in treating breathing problems (Col. 3 lines 17-20).
	Regarding claim 19, Thornton discloses strap-less CPAP device (breathing device 2 is secured to a user’s face without straps or other potentially cumbersome implements, Paragraph 0074; breathing device is connected to a gas delivery device, such as a CPAP, auto-CPAP, or bilevel ventilation system via a tube 4, Paragraph 0077) configured to provide dual delivery of continuous pressurized air to a mouth and nose of a subject (Connector 10 allows gas delivered to nose mask 6 to pass through mouth mask 8, allowing gas to be delivered to the user’s nose and mouth without separate connections, Paragraph 0081), the device comprising a patient specific mandibular component (mouth mask 8 comprises arched frame 50 comprising deformable material to form a mold of the user’s teeth, Paragraph 0107), wherein the device is configured to be retained in place by oral retention on the mandibular component (mouth mask 8 is anchored relative to the user’s dentition, Paragraph 0080).
	Although Thornton discloses a nasal component (nasal pillows 20), Thornton is silent on a patient specific nasal component. 
	However, Thornton (‘924) teaches a respiratory mask configured comprising both a nasal component (impression mask 24 comprising concave portion 34 to receive user’s nose, Figure 1) and a mandibular component (oral appliance comprising at least upper arch 12, Figure 1) in which the nasal component is patient specific to the shape of the subject’s nose (deformable material 32 covers and takes an impression of at least a portion of the user’s nose and surroundings to produce a custom nose mask appropriate for delivering air to the user’s nose from the CPAP system, Col. 4 lines 60-66). 
	Therefore, it would have been obvious at the time of invention to replace the nasal pillows of Thornton’s (‘668) device with a patient specific nasal component, as taught by Thornton (‘924), as providing a custom, patient specific nasal component would provide optimal fit the user’s facial structure and features, reduce venting, increase comfort and provide overall better performance in treating breathing problems (Col. 3 lines 17-20).
	Regarding claim 20, Thornton discloses the strap-less CPAP device of claim 19, with Thornton further teaching a main body (nasal mask body 6, Figure 1C) connected to and in fluid communication with the patient specific mandibular component and the nasal component (nasal mask 6 in fluid communication with mouth mask 8 via connectors 10, and nasal pillows 20, Figure 2C); and a hose coupler configured to receive a hose providing pressurized air from an air source (top portion of nasal mask 6 configured to receive a tube 4 providing air supply from a gas delivery source, Figure 1 and Paragraph 0076), wherein the main body is configured to deliver the pressurized air from the air hose to one or both of the patient specific mandibular component and the nasal component (tube 4 supplies gas to an interior space of nasal mask 6, the interior space may be connected to the interior space of mouth mask 8 via connector 10, therefore delivering gas to a user’s nose and/or mouth, Paragraph 0076), wherein the patient specific mandibular component is configured to deliver pressurized air to an oral passageway of a subject (air is delivered to oral cavity via connector 10 when connected to mouth mask 8, Paragraph 0081), wherein the nasal component is configured to deliver pressurized air to a nasal passageway of a subject (nose mask 6 is configured to delivery gas to a user’s nose, Paragraph 0078).
	Again, Thornton is silent on the nasal component being patient-specific. However, Thornton (‘924) teaches a respiratory mask configured comprising both a nasal component (impression mask 24 comprising concave portion 34 to receive user’s nose, Figure 1) and a mandibular component (oral appliance comprising at least upper arch 12, Figure 1) in which the nasal component is patient specific to the shape of the subject’s nose (deformable material 32 covers and takes an impression of at least a portion of the user’s nose and surroundings to produce a custom nose mask appropriate for delivering air to the user’s nose from the CPAP system, Col. 4 lines 60-66). 
	Therefore, it would have been obvious at the time of invention to replace the nasal pillows of Thornton’s (‘668) device with a patient specific nasal component, as taught by Thornton (‘924), as providing a custom, patient specific nasal component would provide optimal fit the user’s facial structure and features, reduce venting, increase comfort and provide overall better performance in treating breathing problems (Col. 3 lines 17-20).
	Regarding claim 21, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is configured to be used by a subject that is a mouth breather, nose breather, or both (breathing device to be used for people experiencing sleep disordered breathing such as snoring, or sleep apnea, Paragraph 0003). 
	Regarding claim 22, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific mandibular component (mouth mask 8, Figure 2C) comprises an impression of a subject's teeth (mouth mask 8 comprises arched frame 50 comprising deformable material to form a mold of the user’s teeth, Paragraph 0107).
	Regarding claim 23, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific mandibular component (mouth mask 8, Figure 2C) comprises an upper portion and lower portion configured to conform to the upper and lower teeth, respectively, of a subject (mouth mask 8 comprises upper and lower arch 16 and 18, respectively, Figure 2C; arches forming a dental mold, Paragraph 0106).
	Regarding claim 24, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is configured to be retained on a subject's face by oral retention on the patient specific mandibular component (mouth mask 8 is anchored relative to the user’s dentition, Paragraph 0080).
	Regarding claim 25, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific mandibular component comprises an oral air passage configured to deliver pressurized air to an oral passageway of a subject (air is delivered to oral cavity via connector 10 when connected to mouth mask 8, Paragraph 0081).  
	Regarding claim 26, Thornton discloses the strap-less CPAP device of claim 19, with Thornton (‘924) further teaching wherein the patient specific nasal component comprises an impression of a subject's nose (deformable material 32 covers and takes an impression of at least a portion of the user’s nose and surroundings to produce a custom nose mask appropriate for delivering air to the user’s nose from the CPAP system, Col. 4 lines 60-66).
	Regarding claim 27, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific nasal component comprises one or more cannulae (two respective nasal pillows 20, Figure 2A) configured to position the patient specific nasal component on a subject's nose, and configured to deliver pressurized air from the main body to the subject's nose (nasal pillows 20 seal against the user’s nostrils, nose mask 6 configured to deliver gas to a user’s nose, Paragraph 0078).
	Regarding claim 28, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific nasal component further comprises two nasal air passages configured to align with a subject's nostrils (nasal pillows 20 may extend into user’s nostrils, configured to delivery gas to a user’s nose, Paragraph 0078).
	Regarding claim 29, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific mandibular component (mouth mask 8, Figure 2C) is configured to be positioned in a subject's mouth to create a substantially air-tight seal for the oral passageway (mouth mask 8 provides a substantially air-tight seal around user’s mouth, Paragraph 0126), wherein the patient specific nasal component is configured to be positioned on a subject's nose to create a substantially air-tight seal for the nasal passageway (nasal pillows 20 seal against user’s nostrils, Paragraph 0078).  
	Regarding claim 30, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is configured to provide dual delivery of pressurized air to both the nose and mouth (Connector 10 allows gas delivered to nose mask 6 to pass through mouth mask 8, allowing gas to be delivered to the user’s nose and mouth without separate connections, Paragraph 0081).
	Regarding claim 31, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is devoid of retaining straps and a mask (breathing device 2 is secured to a user’s face without straps or other potentially cumbersome implements, Paragraph 0074).
	Regarding claim 34, Thornton discloses the strap-less CPAP device of claim 19, and further teaches an air pump and hose together configured to deliver lightly pressurized air to the device (breathing device is connected to a gas delivery device, such as a CPAP, auto-CPAP, or bilevel ventilation system via a tube 4, Paragraph 0077 and Figure 1).
	Regarding claim 35, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is configured to attach to an existing air pump and hose (breathing device is connected to a gas delivery device, such as a CPAP, auto-CPAP, or bilevel ventilation system via a tube 4, Paragraph 0077 and Figure 1, tube 4 is removable from top portion of nasal mask 6, see Figure 2A in which tube 4 is removed).
	Regarding claim 36, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the patient specific mandibular component are removable and/or replaceable (see Figure 5A in which mouth mask 8 is removed from flanges 22).
	Regarding claim 37, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is configured to deliver pressurized air to a subject's airway to keep the subject's upper airway open to thereby reduce and/or prevent sleep apnea (upper and lower arches of mouth mask 8 are able to be adjusted, which may help to open the user’s airways and improve breathing, Paragraph 0087).
	Regarding claim 38, Thornton discloses the strap-less CPAP device of claim 19, and further teaches wherein the device is configured to be used with an adult subject and/or an adolescent subject (breathing device is configured to be adjusted to fit a variety of facial shapes and sizes, therefore can be used by both adults and/or adolescents, Paragraph 0074).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0290668 A1) in view of Wilkinson (US 2012/0055482 A1).
	Regarding claim 12, Thornton discloses the CPAP device and/or system of claim 1, wherein the device and/or system appears capable of comprising a CO2 exchanger configured to allow expired air to exit the device and/or system (see the plurality of apertures on the surface of nasal mask 6 which appear capable of venting expired air from the device, Figure 1). 
	However, in the event that the apertures present on the surface of the nasal mask body are not capable of venting expired air, Wilkinson teaches a respiratory device configured to delivery gas to both the nasal cavities and oral cavities (Paragraph 0101) which further comprises a plurality of vent holes (vents 1520, Figure 15), allowing the exhaled air to exit the device (Paragraph 0186)
	Therefore, it would have been obvious at the time of invention to modify Thornton’s breathing device to include a venting system, as taught by Wilkinson, to provide a means of allowing expired gas to exit the mask, in order to prevent rebreathing of expired air (CO2). 
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0290668 A1) in view of Waggoner (US 2014/0166015 A1).
	Regarding claim 16, Thornton discloses the CPAP device and/or system of claim 1, and although Thornton teaches a breathing device in which gas can be delivered to the nasal component only or both the nasal and oral component simultaneously (by removing connector 10 gas is delivered to nasal component only, when connector 10 is connected to mouth mask 8 gas is delivered to both nasal and oral components, Paragraph 0081), Thornton is silent on further comprising a diverter component configured to control a flow of air to the mandibular component, the nasal component, or both.  
	However, Waggoner teaches a dual mode medical oxygen delivery system which further comprises a flow diverter (valve member 94, Figure 2) that is configured to switch between a first operating mode in which gas is being supplied to a first gas delivery device 14 comprising a nasal cannula 20 to a second operating mode in which gas is diverted to a second delivery device 22 via movement of a lever 96 (Paragraphs 0021-0022, and Figures 1 and 2).
	Therefore, it would have been obvious at the time of invention to modify Thornton’s breathing device to include a moveable valve configured to divert the flow between the nasal and mandibular components, as taught by Waggoner, as providing such a moveable valve configured to operate in two states would provide of means of switching gas delivery between the respective components without having to remove the connector 10. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0290668 A1) in view of Thornton (US 6,464,924 B1) and in further view of Wilkinson (US 2012/0055482 A1).
	Regarding claim 32, Thornton (‘668) and Thornton (‘924) teach the strap-less device of claim 19, and although Thornton’s nasal mask appears to comprise some type of venting structure (see the plurality of apertures on the surface of nasal mask 6, Figure 1), it is unclear from the description wherein the device and/or system further comprises a CO2 exchanger configured to allow expired air to exit the device and/or system.  
	However, Wilkinson teaches a respiratory device configured to delivery gas to both the nasal cavities and oral cavities (Paragraph 0101) which further comprises a plurality of vent holes (vents 1520, Figure 15), allowing the exhaled air to exit the device (Paragraph 0186)
	Therefore, it would have been obvious at the time of invention to modify Thornton’s breathing device to include a venting system, as taught by Wilkinson, to provide a means of allowing expired gas to exit the mask, in order to prevent rebreathing of expired air (CO2). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0290668 A1) in view of Thornton (US 6,464,924 B1) and in further view of Waggoner (US 2014/0166015 A1).
	Regarding claim 33, Thornton (‘668) and Thornton (‘924) teach the strap-less device of claim 19 but are silent on a diverter component configured to control a flow of air to the mandibular component, the nasal component, or both.  
	However, Waggoner teaches a dual mode medical oxygen delivery system which further comprises a flow diverter (valve member 94, Figure 2) that is configured to switch between a first operating mode in which gas is being supplied to a first gas delivery device 14 comprising a nasal cannula 20 to a second operating mode in which gas is diverted to a second delivery device 22 via movement of a lever 96 (Paragraphs 0021-0022, and Figures 1 and 2).
	Therefore, it would have been obvious at the time of invention to modify Thornton’s breathing device to include a moveable valve configured to divert the flow between the nasal and mandibular components, as taught by Waggoner, as providing such a moveable valve configured to operate in two states would provide of means of switching gas delivery between the respective components without having to remove the connector 10.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785         

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785